Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the amendment filed on August 19, 2021.
Claims 1-20 are pending.
Claims 1, 10, 17, 18, and 20 have been amended.
The objection to Claim 1 is withdrawn in view of Applicant’s amendments to the claim.
 Response to Arguments
Applicant’s arguments are unpersuasive and/or moot in view of the new ground(s) of rejection, as set forth in the Claim Rejections section hereinabove. Any new ground(s) of rejection below were necessitated by Applicant's amendments. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy set forth in 37 CFR 1.136(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 10-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over .
In the following claim analysis, Applicant’s claim language is presented in boldface and Examiner’s explanations/notes/remarks are in square brackets and emphases are underlined.

Referring to Claim 1, Sareen discloses:
a system (Sareen, Fig. 1, para. 22-23, System 100) comprising: 
a device including a tailorer (Sareen, Fig. 2, para. 21, 26, operating system tailorer which facilitates tailoring of an operating system for a computer system), a storage coupled to the tailorer (Sareen, Fig. 1-2, para. 28-29, receiving information regarding a computer system, such as, for example, computer system 100; para. 23 System 100 also includes data storage features such as a computer usable volatile memory 108, e.g. random access memory (RAM), coupled to bus 104 for storing information and instructions for processors 106A, 106B, and 106C. System 100 also includes computer usable non-volatile memory 110, e.g. read only memory (ROM), coupled to bus 104 for storing static information and instructions for processors 106A, 106B, and 106C. Also present in system 100 is a data storage unit 112), and a plurality of hardware devices (Sareen, Fig. 1, para. 23-24, system 100 is also well suited to a multi-processor environment in which a plurality of processors 106A, 106B, and 106C are present);  
an update platform including a plurality of software components for multiple operating systems and multiple hardware sets (Sareen, Fig. 6-7, para. 60, the method accesses a feature table comprising entries representing installable features of the operating system. In such an embodiment, the operating system is a modular operating system, such as operating system 122, , wherein the update platform is to determine that an operating system install is to occur on the device (Sareen, para. 62, the method selects a portion of an installable feature of the operating system for installation on the computer system), wherein the update platform is to select a subset of the plurality of software components for the device based on the operating system install and the plurality of hardware devices (Sareen, para. 62-65, selects a portion of an installable feature of the operating system for installation on the computer system … comparing weighted importance information related to the portion of the installable feature with weighted importance information of another installable feature …  If a choice between the components needs to be made, the component with the higher weighted importance will be selected for installation).
Sareen discloses an operating system tailorer which facilitates tailoring of an operating system for a computer system and a storage coupled to the tailorer, but does not appear to explicitly disclose a device including a baseboard management controller (BMC) and a storage coupled to the BMC. However, in an analogous art to the claimed invention in the field of digital data processing, Suryanarayana teaches a device including a baseboard management controller (BMC) (Suryanarayana, Fig. 1, para. 19, Components of information handling system 100 may include … local storage resource 150, network interface 160, and baseboard management controller (BMC) 170) and a storage coupled to the BMC (Suryanarayana, Fig. 1-2, para. 43, make information (e.g., files, folders, disks, disks partition, etc.) stored on a remote storage media 214 (e.g., hard drive, disk drive, universal serial bus (USB) thumb drive, etc.) accessible to one or more BMCs 170).
Sareen discloses an update platform, but does not appear to explicitly disclose an update platform including a repository and wherein the update platform is to push the subset to the storage coupled to the BMC. However, Suryanarayana teaches an update platform including a repository (Suryanarayana, Fig.1-2, para. 49, a system administrator may desire to update software on one or more VMs 108 running on information handling systems 200. To accomplish this goal, the system administrator may load the software updates on to remote storage media 214 [a repository]) and wherein the update platform is to push the subset to the storage coupled to the BMC (Suryanarayana, Fig.1-2, para. 49, the system administrator may load [push] the software updates on to remote storage media 214 … The master BMC 170-4 may in turn facilitate access to the remote storage media 214 by BMCs 170 at the information handling systems 200).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to implement Sareen’s tailorer as a baseboard management controller (BMC) as taught by Suryanarayana, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to manage access to a remote storage media with a baseboard management controller including managing a first virtual machine and a second virtual machine; permitting the first virtual machine access to a first portion of a remote storage media; and preventing a second virtual machine access to the first portion of the remote storage media (Suryanarayana, Abstract).
Sareen as modified does not appear to explicitly disclose prior to the operating system install using an operating system install package. However, in an analogous art to the claimed invention in the field of digital data processing, Fors teaches prior to the operating system install using an operating system install package (Fors, para. 11, tailoring the multi-platform component installation package according to the particular platform type for installation [prior to the OS installation] onto the specified target system can include determining the particular 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to enhance Sareen’s tailorer as modified with Fors’ multi-platform installation method, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to utilize a multi-platform component installation package that includes components sufficient to assemble complete installation images for installation onto different specified target systems of respective different platform types, and selected ones of the components are assembled together so as to assemble a complete installation image for installation onto a specific one of the different specified target systems to avoid any unnecessary work/rework (Fors, Abstract).
As shown above, Sareen as modified discloses wherein the update platform is to select a subset of the plurality of software components for the device based on the operating system install and the plurality of hardware devices, but does not appear to explicitly disclose the amended claim limitation based, at least in part, on a hardware inventory taken by the BMC. However, in an analogous art to the claimed invention in the field of digital data processing, Zhang teaches based, at least in part, on a hardware inventory taken by the BMC (Zhang, Fig. 1, para. 18, host preinstallation environment 118 which further comprises operating system 116 and target system hardware inventory application 120; Fig. 3, para. 22, The host preinstallation environment (HPE) inventories the hardware components comprising the target system in step 322 and compares the results to the metafile corresponding to the predetermined native preinstallation environment (NPE) in step 324).


Referring to Claim 2, the rejection of Claim 1 is incorporated. Sareen as modified further discloses: wherein the update platform is to push the subset to the storage while the device is acting as a live server (Suryanarayana, para. 49, a system administrator may desire to update software on one or more VMs 108 running on information handling systems 200 [a live server]. To accomplish this goal, the system administrator may load the software updates on to remote storage media 214).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to implement Sareen’s tailorer as a baseboard management controller (BMC) as taught by Suryanarayana, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to manage access to a remote storage media with a baseboard management controller including managing a first virtual machine and a second virtual machine; permitting the first virtual machine access to a first portion of a remote storage media; and preventing a second virtual 

Referring to Claim 3, the rejection of Claim 1 is incorporated. Sareen as modified further discloses a processor of the device coupled with instructions to receive the operating system install package after the subset has arrived at the device (Fors, para. 26, a multi-platform component install package can be retrieved, optionally from a single media source, and loaded for processing onto a target platform having a specific platform type; para. 30, A data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to enhance Sareen’s tailorer as modified with Fors’ multi-platform installation method, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to utilize a multi-platform component installation package that includes components sufficient to assemble complete installation images for installation onto different specified target systems of respective different platform types, and selected ones of the components are assembled together so as to assemble a complete installation image for installation onto a specific one of the different specified target systems to avoid any unnecessary work/rework (Fors, Abstract).

Referring to Claim 4, the rejection of Claim 3 is incorporated. Sareen as modified further discloses wherein the processor is further to install the operating system install package and a portion of the subset on the device (Fors, para. 26-27, a multi-platform component install package can be retrieved … the files making up the retrieved 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to enhance Sareen’s tailorer as modified with Fors’ multi-platform installation method, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to utilize a multi-platform component installation package that includes components sufficient to assemble complete installation images for installation onto different specified target systems of respective different platform types, and selected ones of the components are assembled together so as to assemble a complete installation image for installation onto a specific one of the different specified target systems to avoid any unnecessary work/rework (Fors, Abstract).

Referring to Claim 10, Sareen as modified teaches
a method (Sareen, Abstract) comprising: 
determining, at a update platform, that an operating system install is to occur on a computing device (Sareen, Fig. 2, para. 21, 26, operating system tailorer which facilitates [determines] tailoring of an operating system for a computer system), wherein the computing device includes a baseboard management controller (BMC) (Suryanarayana, Fig. 1, para. 19, Components of information handling system 100 may include … local storage resource 150, network interface 160, and baseboard management controller (BMC) 170), a storage coupled to the BMC (Suryanarayana, Fig. 1-2, para. 43, make information (e.g., files, folders, disks, disks partition, etc.) stored on a remote storage media 214 (e.g., hard drive, disk drive, universal serial , and a plurality of hardware devices (Sareen, para. 62-65, selects a portion of an installable feature of the operating system for installation on the computer system … comparing weighted importance information related to the portion of the installable feature with weighted importance information of another installable feature …  If a choice between the components needs to be made, the component with the higher weighted importance will be selected for installation), wherein the update platform includes a repository including a plurality of software components for multiple operating systems and multiple hardware sets (Suryanarayana, Fig.1-2, para. 49, a system administrator may desire to update software on one or more VMs 108 running on information handling systems 200. To accomplish this goal, the system administrator may load the software updates on to remote storage media 214 [a repository]; Sareen, Fig. 6-7, para. 60, the method accesses a feature table comprising entries representing installable features of the operating system. In such an embodiment, the operating system is a modular operating system, such as operating system 122, comprised of a foundational base and a plurality of the installable features [saved to Suryanarayana’s remote storage media]), selecting, by the update platform, a subset of the plurality of software components for the computing device based on the operating system install and the plurality of hardware devices (Sareen, para. 62-65, selects a portion of an installable feature of the operating system for installation on the computer system … comparing weighted importance information related to the portion of the installable feature with weighted importance information of another installable feature …  If a choice between the components needs to be made, the component with the higher weighted importance will be selected for installation); and sending the subset to the storage coupled to the BMC (Suryanarayana, prior to an operating system install package for the operating system install being present on the computing device (Fors, para. 11, tailoring the multi-platform component installation package according to the particular platform type for installation [prior to the installation] onto the specified target system can include determining the particular platform type for the specified target system and selecting each of an install launcher and a component map for the particular platform type).
The motivation to combine the references is the same as set forth in the rejection of Claim 1.
As shown above, Sareen as modified discloses wherein the update platform is to select a subset of the plurality of software components for the device based on the operating system install and the plurality of hardware devices, but does not appear to explicitly disclose the amended claim limitation based, at least in part, on a hardware inventory taken by the BMC. However, in an analogous art to the claimed invention in the field of digital data processing, Zhang teaches based, at least in part, on a hardware inventory taken by the BMC (Zhang, Fig. 1, para. 18, host preinstallation environment 118 which further comprises operating system 116 and target system hardware inventory application 120; Fig. 3, para. 22, The host preinstallation environment (HPE) inventories the hardware components comprising the target system in step 322 and compares the results to the metafile corresponding to the predetermined native preinstallation environment (NPE) in step 324).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to enhance Sareen’s tailorer as modified with Zhang’s target system hardware inventory application in a host preinstallation environment and use the inventory results as a base, at least in part, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to  inventory the hardware components comprising a predetermined information handling system, compare the results to the previously generated driver metafile, and determine whether the native preinstallation environment (NPE) requires additional drivers to install the predetermined operating system (Zhang, Claims 11-16).

Referring to Claims 11-13, the rejection of Claim 10 is incorporated and the claims are method claims corresponding to the system claims 2-4. Therefore, they are rejected under the same rational set forth in the rejections of the system claims.

Referring to Claim 14, the rejection of Claim 13 is incorporated. Sareen as modified further discloses installing, by the computing device, the subset on the computing device after installation of the operating system install package (Fors, Fig. 3, para. 26, a multi-platform component install package can be retrieved … and loaded for processing onto a target platform … an install launcher for the detected platform type can be located in the single media source and loaded for operation [i.e., installation]; para. 27, the common components common to all platform types and native components specific to the detected platform type can be retrieved  onto the target platform).
The motivation to combine the references is the same as set forth in the rejection of Claim 1.

 Referring to Claim 18, Sareen as modified further discloses:
a non-transitory machine-readable storage medium storing instructions that, if executed by a physical processing element of a device, cause the device to (Sareen, Fig. 1, para 23, data storage features such as a computer usable volatile memory 108, e.g. random access memory (RAM), coupled to bus 104 for storing information and instructions for processors): determine that an operating system install is to occur on a computing device separate from the device (Sareen, Fig. 2, para. 21, 26, operating system tailorer which facilitates [determines] tailoring of an operating system for a computer system), wherein the computing device includes a baseboard management controller (BMC) (Suryanarayana, Fig. 1, para. 19, Components of information handling system 100 may include … local storage resource 150, network interface 160, and baseboard management controller (BMC) 170), a storage coupled to the BMC (Suryanarayana, Fig. 1-2, para. 43, make information (e.g., files, folders, disks, disks partition, etc.) stored on a remote storage media 214 (e.g., hard drive, disk drive, universal serial bus (USB) thumb drive, etc.) accessible to one or more BMCs 170), and a plurality of hardware devices (Sareen, para. 62-65, selects a portion of an installable feature of the operating system for installation on the computer system … comparing weighted importance information related to the portion of the installable feature with weighted importance information of another installable feature …  If a choice between the components needs to be made, the , wherein the device is coupled to a repository including a plurality of software components for multiple operating systems and multiple hardware sets (Suryanarayana, Fig.1-2, para. 49, a system administrator may desire to update software on one or more VMs 108 running on information handling systems 200. To accomplish this goal, the system administrator may load the software updates on to remote storage media 214 [a repository]; Sareen, Fig. 6-7, para. 60, the method accesses a feature table comprising entries representing installable features of the operating system. In such an embodiment, the operating system is a modular operating system, such as operating system 122, comprised of a foundational base and a plurality of the installable features [saved to Suryanarayana’s remote storage media]), select a subset of the plurality of software components for the computing device based on a type associated with the operating system install and the plurality of hardware devices (Sareen, para. 62-65, selects a portion of an installable feature of the operating system for installation on the computer system … comparing weighted importance information related to the portion of the installable feature with weighted importance information of another installable feature …  If a choice between the components needs to be made, the component with the higher weighted importance will be selected for installation; Fors teaches a type associated with the operating system install at para. 11, tailoring the multi-platform component installation package according to the particular platform type for installation onto the specified target system can include determining the particular platform type for the specified target system and selecting each of an install launcher and a component map for the particular platform type); and push the subset to the storage coupled to the BMC (Suryanarayana, Fig.1-2, para. 49, the system administrator may load [push] the software updates on to remote storage media 214 … The master BMC 170-4 may in prior to an operating system install package for the operating system install being provided to the computing device (Fors, para. 11, tailoring the multi-platform component installation package according to the particular platform type for installation [prior to the installation] onto the specified target system can include determining the particular platform type for the specified target system and selecting each of an install launcher and a component map for the particular platform type) while the computing device is acting as a live server (Suryanarayana, para. 49, a system administrator may desire to update software on one or more VMs 108 running on information handling systems 200 [a live server]. To accomplish this goal, the system administrator may load the software updates on to remote storage media 214).
	The motivation to combine the references is the same as set forth in the rejection of Claim 1.
As shown above, Sareen as modified discloses wherein the update platform is to select a subset of the plurality of software components for the device based on the operating system install and the plurality of hardware devices, but does not appear to explicitly disclose the amended claim limitation based, at least in part, on a hardware inventory taken by the BMC. However, in an analogous art to the claimed invention in the field of digital data processing, Zhang teaches based, at least in part, on a hardware inventory taken by the BMC (Zhang, Fig. 1, para. 18, host preinstallation environment 118 which further comprises operating system 116 and target system hardware inventory application 120; Fig. 3, para. 22, The host preinstallation environment (HPE) inventories the hardware components comprising the target system in step 322 and compares the results to the metafile corresponding to the predetermined native preinstallation environment (NPE) in step 324).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to enhance Sareen’s tailorer as modified with Zhang’s target system hardware inventory application in a host preinstallation environment and use the inventory results as a base, at least in part, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to  inventory the hardware components comprising a predetermined information handling system, compare the results to the previously generated driver metafile, and determine whether the native preinstallation environment (NPE) requires additional drivers to install the predetermined operating system (Zhang, Claims 11-16).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0189698 (hereinafter "Sareen”) in view of US 2018/0157509 (hereinafter “Suryanarayana”) in view of US 2008/0028390 (hereinafter “Fors”), in view of Zhang, and further in view of US 2014/0359596 (hereinafter “Cohen”).

Referring to Claim 5, the rejection of Claim 4 is incorporated. Sareen as modified does not appear to explicitly disclose wherein the installation of the operating system install and the subset are in a single maintenance window. However, in an analogous art to the claimed invention in the field of digital data processing, Cohen teaches wherein the installation of the operating system install and the subset are in a single maintenance window (Cohen, para. 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to enhance Sareen’s tailorer as modified with Cohen’s scheduling system, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to utilize an operating system to automatically without user intervention, intelligently schedule and attempt application and framework updates in a manner that minimizes user disruptions (Cohen, Abstract).

Referring to Claim 15, the rejection of Claim 14 is incorporated and the claim is a method claim corresponding to the system claim 5. Therefore, it is rejected under the same rational set forth in the rejection of the system claim.

Claims 6-9, 16- 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0189698 (hereinafter "Sareen”) in view of US 2018/0157509 (hereinafter “Suryanarayana”) in view of US 2008/0028390 (hereinafter “Fors”), in view of Zhang,  and further in view of US 2019/0227828 (hereinafter “Zhang Cheng”).

Referring to Claim 6, the rejection of Claim 4 is incorporated. Sareen as modified does not appear to explicitly disclose wherein the update platform filters the components based on an operating system type of the operating system install and the hardware devices present on the device. However, in an analogous art to the claimed invention in the field of digital data processing, Zhang Cheng teaches wherein the update platform filters the components based on an operating system type of the operating system install and the hardware devices present on the device (Zhang, para. 85, The media probe may detect an operating system type from the installation media (360). The operating system type may include any version of Microsoft Windows™, any type of Linux™ distribution, and Macintosh™ operating systems (e.g., macOS™), among others).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to enhance Sareen’s tailorer as modified with Zhang Cheng’s media probe, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to identify an installation media for configuring a virtual machine on a type of operating system. The media probe may detect the type of operating system from the installation media. A virtualization manager executing on the one or more processors may determine a virtualization mode for configuration of the virtual machine based on the type of operating system detected from the installation media. The virtualization manager may create the virtual machine in accordance with the virtualization mode determined based on the type of operating system (Zhang Cheng, Abstract).

Referring to Claim 7, the rejection of Claim 6 is incorporated. Sareen as modified further discloses wherein the update platform is to expose an application programming interface (API) to an operating system management platform (Zhang Cheng, para. 45, one of VMs 206 (e.g., the VM executing control operating system 205) may manage and configure other of VMs 206, for example by managing the execution and/or termination of a VM and/or managing allocation of virtual resources to a VM … VMs may communicate with one or more Application Programming Interfaces (APIs)), and wherein information about the operating system install is received from the operating system management platform as via the API, and wherein the information is used to select the subset (Sareen, para. 8, tailoring the installation of an operating system to a computer system receives information regarding the computer system. Information regarding a modular operating system is accessed. The modular operating system is comprised of a foundational base and a plurality of installable features. Desired performance characteristics of the computer system are determined. Portions of the modular operating system are installed such that the modular operating system is tailored to the computer system and the desired performance characteristics of the computer system).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to enhance Sareen’s tailorer as modified with Zhang Cheng’s media probe, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to identify an installation media for configuring a virtual machine on a type of operating system. The media probe may detect the type of operating system from the installation media. A virtualization manager executing on the one or more processors may determine a virtualization mode for configuration of the virtual machine based on the type of operating system detected from the installation media. The virtualization manager may create the virtual machine in accordance with the virtualization mode determined based on the type of operating system (Zhang Cheng, Abstract).

Referring to Claim 8, the rejection of Claim 7 is incorporated. Sareen as modified further discloses wherein the API is configured to translate requests from multiple operating system management platforms including the operating system management platform to the requests for custom subsets of the plurality of software components including the subset , wherein the operating system management platform is a virtual machine management system (Zhang Cheng, para. 17, The virtualization manager may create the virtual machine in accordance with the virtualization mode determined based on the type of operating system).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to enhance Sareen’s tailorer as modified with Zhang Cheng’s media probe, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to identify an installation media for configuring a virtual machine on a type of operating system. The media probe may detect the type of operating system from the installation media. A virtualization manager executing on the one or more processors may determine a virtualization mode for configuration of the virtual machine based on the type of operating system detected from the installation media. The virtualization manager may create the virtual machine in accordance with the virtualization mode determined based on the type of operating system (Zhang Cheng, Abstract).

Referring to Claim 9, the rejection of Claim 6 is incorporated. Sareen as modified further discloses wherein the components include drivers for the hardware devices (Sareen, para. 3, The installer then performs a basic check of the hardware to determine what peripherals and hardware components exist in the computer system, and then installs drivers needed for their support) and Zhang teaches specific for the operating system type (Zhang Cheng, para. 85, The media probe may detect an operating system type from the installation media (360). The operating system type may include any version of Microsoft Windows™, any type of Linux™ distribution, and Macintosh™ operating systems (e.g., macOS™), among others). Thus, Sareen as modified teaches the recited claim limitation. The motivation to combine the references is the same as set forth in the rejection of Claim 6.

Referring to Claim 16, the rejection of Claim 14 is incorporated. Sareen as modified further discloses filtering, by the update platform, the software components based on an operating system type of the operating system install and the hardware devices present on the computing device (Zhang Cheng, para. 85, The media probe may detect an operating system type from the installation media (360). The operating system type may include any version of Microsoft Windows™, any type of Linux™ distribution, and Macintosh™ operating systems (e.g., macOS™), among others), wherein the software components include at least one driver (Sareen, para. 3, The installer then performs a basic check of the hardware to determine what peripherals and hardware components exist in the computer system, and installs drivers needed for their support).
Therefore, it would have been obvious to one of ordinary skill before the effective filing 

Referring to Claim 17, the rejection of Claim 16 is incorporated. Sareen as modified further discloses wherein the update platform is to expose an application programming interface (API) to a virtual machine management system (Zhang Cheng, para. 45, one of VMs 206 (e.g., the VM executing control operating system 205) may manage and configure other of VMs 206, for example by managing the execution and/or termination of a VM and/or managing allocation of virtual resources to a VM … VMs may communicate with one or more Application Programming Interfaces (APIs)), and wherein information about the operating system install is received from the virtual machine management system as via the API, and wherein the information is used to select the subset (Sareen, para. 8, tailoring the installation of an operating system to a computer system receives information regarding the computer system. Information regarding a modular operating system is accessed. The modular operating system is comprised of a foundational base and a plurality of installable features. Desired performance characteristics of the computer system are determined. Portions of the modular , wherein the update platform is coupled to the BMC using a management network (Suryanarayana, Fig. 1, para. 19, Components of information handling system 100 may include … local storage resource 150, network interface 160, and baseboard management controller (BMC) 170) and the API is exposed to the virtual machine management system via a separate network from the management network (Zhang Cheng, para. 38, Communications interfaces 118 may include one or more interfaces to enable computer 101 to access a computer network [a separate network]). The motivation to combine the references is the same as set forth in the rejection of the claims above. 

Referring to Claims 19-20, the rejection of Claim 18 is incorporated and the claims are non-transitory machine-readable storage medium claims corresponding to the method claims 16 and 17. Therefore, they are rejected under the same rational set forth in the rejection of the method claims.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAXIN WU/
Primary Examiner, Art Unit 2191